Title: Virginia Delegates to Benjamin Harrison, 8 September 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Princeton Septr. 8th. 1783
This Post brought us no Letter from your Excellency, & little has ocurred with us since our last communications, worthy your attention.
A recent letter recd. by the Secretary of War from Genl. Irvine, commanding at Fort Pitt informs that a body of abt 400 Men, from the Western Frontier of Virginia, had passed the Ohio, in order to establish a settlement on the Muskingum. The General apprehends, that an immediate Indian War, will be among the first of the many evil consequences that must result from such lawless measures.
Intelligence received by a missionary, lately sent in order to communicate the substance of the Articles of pacification to the Indian nations, gives great weight to the surmises of General Irvine. This Person was well received by Brigr. Genl. McClene, the british officer commdg. at Detroit, (altho prevented from holding a council with the Indians,) Who communicated to him the purport of intelligence which he had recd. by an Indian runner from our Western Country, & which he had transmitted to General Haldimand. The substance of this was that the Virginians had passed the Ohio, & had committed many wanton & unprovoked acts of cruelty that had in some measure produced retaliation
Baron Steuben is just arriv’d here from Canada whither he had been sent, in order to make arrangements with General Haldimand, for the reception of the Posts ceded on our north western Frontier. The purposes of his mission have been totally frustrated, as that Officer, (who met him at Sorrel) alledged he had recd: no orders from his Court except to cease hostilities. And that he considered the late pacification so far conditional untill a definitive Treaty that he did not think himself authorized to permit the Baron even to visit the Posts. which (it seems) cannot now (were orders recd. for that purpose) be evacuated untill the ensuing Season.
The evacuation of New York advances rapidly notwithstanding, the number of those inhabitants whose fears have of late determined them, to accompany the Garrison. Their apprehensions exaggerated by doubt on one hand by the policy of the enemy & on the other by the publications which have of late appeared in the American Papers, will probably terminate in the sudden establishment of a very rich & powerful neighbour to the United States & certainly a very inimical one.
A Committee was appointed by the Legislature of Virginia at a former session, to state their claim to the Western territory. This business we believe now rests with Mr. Randolph & we wish to be informed of the progress which that Gentleman has made in it,
We have the honor to be with great respect & esteem Yr. Excellency’s Most obedient & very humble Servants
John F MercerTheok: Bland jr.A. Lee
